—In a proceeding pursuánt to CPLR article 78 to review a determination of the New York State Department of Motor Vehicles Appeáls Board, dated September 1, 1999, which confirmed a decision of the New York State Department of Motor Vehicles, made after a hearing, revoking the petitioner’s driver’s license, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Berler, J.), dated March 10, 2000, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the petitioner’s contention, the Supreme Court’s determination was based upon a ground which was invoked by the New York State Department of Motor Vehicles in its initial determination (see, Matter of Scherbyn v Wayne-Finger Lakes Bd. of Coop. Educ. Servs., 77 NY2d 753, 758). Accordingly, reversal of the Supreme Court’s judgment is not warranted.
The petitioner’s remaining contentions are without merit. Krausman, J. P., S. Miller, McGinity and Schmidt, JJ., concur.